     Case 1:19-cv-01220-DAD-JLT Document 40 Filed 10/30/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JORGE FERNANDEZ,                                No. 1:19-cv-01220-DAD-JLT (PC)
12                       Plaintiff,
13                                                    ORDER DECLINING TO ADOPT FINDINGS
             v.
                                                      AND RECOMMENDATIONS AND
14    SATTERFIELD, et al.,                            GRANTING PLAINTIFF LEAVE TO FILE A
                                                      SECOND AMENDED COMPLAINT
15                       Defendants.
                                                      (Doc. Nos. 36, 39)
16

17

18          Plaintiff Jorge Fernandez is a state prisoner proceeding pro se and in forma pauperis in
19   this civil rights action brought pursuant to 42 U.S.C. § 1983. This matter was referred to a United
20   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          On July 6, 2020, the assigned magistrate judge screened plaintiff’s first amended
22   complaint (Doc. No. 33) and found that it stated cognizable claims of retaliation against
23   defendants Satterfield, Eslick, and Jackson, but that plaintiff had failed to state a cognizable claim
24   against any other defendant. (Doc. No. 32.) The magistrate judge directed plaintiff, within
25   twenty-one (21) days, to file a second amended complaint curing the deficiencies in his pleading
26   or to notify the court of his desire to proceed only on the claims found cognizable. (Id. at 2, 9.)
27   The order warned plaintiff that his failure to comply would result in a “recommend[ation] that
28   this action proceed only on the claims found cognizable . . . and that all other claims and
     Case 1:19-cv-01220-DAD-JLT Document 40 Filed 10/30/20 Page 2 of 3


 1   defendants be dismissed with prejudice.” (Id. at 9.) Plaintiff did not file an amended complaint

 2   nor did he notify the court of his decision whether to proceed only on the cognizable claim.

 3          Accordingly, on September 4, 2020, the assigned magistrate judge issued findings and

 4   recommendations, recommending that (1) defendant Salzer be dismissed and (2) the claims in

 5   plaintiff’s first amended complaint be dismissed, except for his First Amendment retaliation

 6   claims against defendants Satterfield, Eslick, and Jackson in their individual capacities. (Doc.

 7   No. 36.)

 8          The findings and recommendations were served on plaintiff and contained notice that any

 9   objections thereto were to be filed within fourteen (14) days from the date of service. (Id.) Those
10   findings and recommendations were served on plaintiff by at his then address of record.

11   However, on September 25, 2020 the court received a notice of a change of address from plaintiff

12   dated September 5, 2020, indicating that he had been transferred to his present place of

13   confinement and advising the court of that new address of record. (Doc. No. 38.)

14          On October 19, 2020, plaintiff filed his objections well after the fourteen-day deadline,

15   but therein alleges, and provides supporting documentation, that he did not receive the September

16   4, 2020 findings and recommendations at his new prison of confinement until October 6, 2020.

17   (Doc. No. 39 at 1, 7.) Plaintiff also contends that he could not file his second amended complaint

18   in keeping with the July 6, 2020 order because his legal materials were confiscated and he was

19   placed in administrative segregation at his previous institution of confinement. (Id. at 2.)
20   Plaintiff requests permission to cure the deficiencies in his first amended complaint and to

21   comply with the July 6, 2020 order by filing a second amended complaint. (Id. at 3.) Given these

22   circumstances, the undersigned finds justification to grant plaintiff an additional twenty-one (21)

23   days to file a second amended complaint. Should plaintiff again fail to do so without justification

24   and also fail to communicate with the court that he wished to proceed on the claims found to be

25   cognizable in the screening order within the provided time, this action will be dismissed for

26   failure to comply with the court’s orders.
27          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

28   de novo review of this case. Having carefully reviewed the entire file, the undersigned declines to

                                                        2
     Case 1:19-cv-01220-DAD-JLT Document 40 Filed 10/30/20 Page 3 of 3


 1   adopt the pending findings and recommendations recommending dismissal of the claims found

 2   not to be cognizable in the July 6, 2020 screening order at this time. Instead, and out of an

 3   abundance of caution, plaintiff will be granted one final opportunity to file a second amended

 4   complaint or file a notice that he wishes to proceed on the claims found to be cognizable in the

 5   screening order.

 6          Accordingly,

 7            1.    The court declines to adopt the findings and recommendations issued on

 8                  September 4, 2020 (Doc. No. 36);

 9            2.    Plaintiff is granted leave to file a second amended complaint within twenty-one
10                  (21) days from the date of service of this order;

11            3.    Any failure on plaintiff’s part to file a second amended complaint or file a notice

12                  indicating a desire to proceed on the claims already found to be cognizable within

13                  the time provided will result in dismissal of this action due to his failure to comply

14                  with a court order; and

15            4.    This matter is referred back to the assigned magistrate judge for further

16                  proceedings consistent with this order.

17   IT IS SO ORDERED.
18
        Dated:     October 29, 2020
19                                                      UNITED STATES DISTRICT JUDGE

20

21

22

23

24

25

26
27

28

                                                       3
